Per Curiam.
A design to impair the authority of Bantleon v. Smith by what was said in Sands v. Smith, was studiously disclaimed. The principle of that case was treated as a rule of property not to be disturbed in cases of the same stamp; but it was thought'not to be so conclusively founded in legal reason as to be a rule for cases in which the premises were not debtor for the rent. As there was no condition of re-entry in Sands v. Smith, the landlord’s immediate recourse was to the person or chattels of the tenant, as in the case of a tenancy for years. Here there is a clause of re-entry, as there was in Bantleon v. Smith; and as the *382tenant’s estate was immediately liable to malee satisfaction, what matters it whether it has been sold on a judgment recovered by a stranger, or on a judgment recovered by the landlord on the covenant in his ground-rent deed? The'landlord had a lien on the estate of the tenant, and he may have recourse to its substitute brought into court, however the conversion into money may have been effected.
Decree affirmed.